UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:10/31 Date of reporting period: 7/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of July 31, 2010(Unaudited) DWS Emerging Markets Equity Fund Shares Value ($) Common Stocks 95.7% Australia 0.4% Sundance Resources Ltd.* (a) (Cost $999,853) Brazil 21.7% All America Latina Logistica (Units) Banco Santander Brasil SA (Units) Hypermarcas SA* JBS SA Lojas Renner SA Lupatech SA* Natura Cosmeticos SA OGX Petroleo e Gas Participacoes SA* OSX Brasil SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA (ADR) (b) Rossi Residencial SA Santos Brasil Participacoes SA (Units) Vale SA (ADR) (b) Vale SA (ADR) (Preferred) (b) (Cost $43,968,320) Canada 3.7% SouthGobi Energy Resources Ltd.* (c) (Cost $7,327,268) Cayman Islands 1.4% Golden Eagle Retail Group Ltd. (b) (d) (Cost $2,759,881) China 12.5% BaWang International Group Holding Ltd. (b) China Life Insurance Co., Ltd. (ADR) (b) China Minsheng Banking Corp., Ltd. "H" China National Building Material Co., Ltd. "H" China Shenhua Energy Co., Ltd. "H" China Southern Airlines Co., Ltd. "H"* (b) Industrial & Commercial Bank of China Ltd. "H" Lonking Holdings Ltd. Uni-President China Holdings Ltd. Xinao Gas Holdings Ltd. (Cost $27,671,742) Hong Kong 12.8% Belle International Holdings Ltd. China Mengniu Dairy Co., Ltd. (d) China Yurun Food Group Ltd. (d) CNOOC Ltd. GOME Electrical Appliances Holdings Ltd.* (d) Hengan International Group Co., Ltd. (d) Lee & Man Paper Manufacturing Ltd. SJM Holdings Ltd. (e) TCL Multimedia Technology Holdings Ltd. Vitasoy International Holdings Ltd. (Cost $26,122,775) India 10.2% Apollo Tyres Ltd. Bharat Heavy Electricals Ltd. Bharti Airtel Ltd.* Hero Honda Motors Ltd. Housing Development Finance Corp., Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Jaiprakash Associates Ltd. Larsen & Toubro Ltd. Sintex Industries Ltd. Sobha Developers Ltd. Sterlite Industries (India) Ltd. (ADR) (Cost $18,915,624) Indonesia 4.0% PT Astra International Tbk PT Bank Tabungan Negara Tbk PT Indocement Tunggal Prakarsa Tbk PT Tambang Batubara Bukit Asam Tbk PT Telekomunikasi Indonesia (Cost $7,980,190) Korea 6.1% Hyundai Mobis Samsung Electronics Co., Ltd. (Cost $14,200,675) Luxembourg 0.4% Tenaris SA (ADR)(Cost $1,013,182) Mexico 3.4% America Movil SAB de CV "L" (ADR) Genomma Lab Internacional SA "B"* Grupo Financiero Banorte SAB de CV "O" Wal-Mart de Mexico SAB de CV "V" (Cost $7,803,838) Netherlands 0.5% VimpelCom Ltd. (ADR)* (f)(Cost $1,246,953) Russia 7.4% Gazprom (ADR) LUKOIL (ADR) Mining & Metallurgical Co. Norilsk Nickel (ADR) Mobile TeleSystems (ADR) OAO TMK (GDR) REG S* Sberbank (Cost $19,576,185) Taiwan 9.4% Delta Electronics, Inc. Hon Hai Precision Industry Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. (ADR) (b) Unimicron Technology Corp.* Wistron Corp. (Cost $20,270,027) Turkey 0.8% TAV Havalimanlari Holding AS*(Cost $1,258,032) United Kingdom 1.0% Tullow Oil PLC (g) Wellstream Holdings PLC (h) (Cost $2,489,101) Total Common Stocks (Cost $203,603,646) Preferred Stocks 2.2% Brazil Banco Bradesco SA Banco do Estado do Rio Grande do Sul SA "B" Total Preferred Stocks (Cost $3,218,310) Participatory Note 2.1% China CITIC Securities Co., Ltd. “A” (Issuer UBS AG), Expiration Date 2/25/2013(Cost $4,902,207) Securities Lending Collateral 11.0% Daily Assets Fund Institutional, 0.33% (i) (j) (Cost $26,756,105) % of Net Assets Value ($) Total Investment Portfolio (Cost $238,480,268) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $239,747,155.At July 31, 2010, net unrealized appreciation for all securities based on tax cost was $29,373,919.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $43,728,202 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $14,354,283. (a) Security is listed in country of domicile.Significant business activities of company are in Cameroon. (b) All or a portion of these securities were on loan.The value of all securities loaned at July 31, 2010 amounted to $25,730,385 which is 10.6% of net assets. (c) Security is listed in country of domicile.Significant business activities of company are in Mongolia and Indonesia. (d) Security is listed in country of domicile.Significant business activities of company are in China. (e) Security is listed in country of domicile.Significant business activities of company are in Macau. (f) Security is listed in country of domicile.Significant business activities of company are in Eastern Europe and South Asia. (g) Security is listed in country of domicile.Significant business activities of company are in Africa and South Asia. (h) Security is listed in country of domicile.Significant business activities of company are in Brazil. (i) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (j) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At July 31, 2010 the DWS Emerging Markets Equity Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks, Preferred Stocks & Participatory Note Energy 16.9 % Financials 15.8 % Consumer Staples 15.5 % Consumer Discretionary 14.2 % Information Technology 14.2 % Industrials 9.4 % Materials 9.0 % Telecommunication Services 3.1 % Health Care 1.1 % Utilities 0.8 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common and Preferred Stocks Australia $
